Citation Nr: 9927221	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1942 to 
December 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions rendered since June 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In these decisions, the RO denied the 
veteran's attempt to reopen the claim for service connection 
for a left leg disability, based on the submission of new and 
material evidence.  This appeal was previously before the 
Board in March 1997, and in July 1998, during which the 
matter was remanded to RO for additional development.  That 
development having been completed, the appeal is once again 
before the Board for appellate review.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the materiality test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Hodge v. West, 155 F.3d 
1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the Court adopted 
the following test with respect to the nature of the evidence 
which would constitute "material" evidence for purposes of 
reopening of a previously denied claim:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the claim on the merits."  Colvin, 1 
Vet. App. at 174.  In light of the holding in Hodge, the 
Board will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



FINDINGS OF FACT

1. In August 1985, the Board issued a decision which denied 
the veteran's claim for entitlement to service connection 
for a left leg disability, on the basis that the evidence 
of record did not demonstrate that the current left leg 
disability was associated with any in-service left leg 
injury he may have experienced.  A request for 
reconsideration of this Board decision was not made.

2. Evidence associated with the record subsequent to the 
August 1985 Board decision includes correspondence from 
the National Personnel Records Center, lay statements, and 
the veteran's own statements in support of his claim. 

3. This evidence is cumulative and redundant; it does not 
bear directly and substantially upon the subject matter 
now under consideration (i.e., whether there is competent 
medical evidence of a nexus or link between the veteran's 
currently diagnosed left leg disability and an in-service 
disease or injury sustained by the veteran); and, when 
considered alone or together with all of the evidence, it 
has no significant effect on the facts previously 
considered.


CONCLUSION OF LAW

The August 1985 Board decision, which denied service 
connection for a left leg disability, is final, and the 
evidence received since the August 1985 Board decision, is 
not new and material, and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(a) (b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104, 3.156, 20.1100(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC) in October 1979 reported that 
other than the one clinical record there were no other 
medical records on file at the National Personnel Records 
Center.  The VA Form 07-VA Form 21-3101 bears reference to 
fire related service.  A response from the NPRC received by 
the RO in June 1984 bears "2" morning reports/sick call 
records of poor quality.  A July 1997 response reflects that 
all available medical records were forwarded in October 1979.  
In addition, a statement stamped in red reflects no record 
located and if on file here on July 12, 1973, it may have 
been destroyed in a fire on that date.  A September 1997 
statement from the veteran's representative reflects that the 
veteran can only offer that he was treated at the Base 
hospital at Fort Bragg, North Carolina.  He cannot furnish 
any medical records to further his claim.  A December 1997 
response from the NPRC reflects that there were no Office of 
the Surgeon General records available.  An October 1998 
response from the Department of the Army, Fort Bragg, North 
Carolina reflects that no records were located on the 
veteran.  Based on the foregoing search efforts, the Board 
finds that the RO has expended sufficient effort to obtain 
alternative forms of service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (The VA has an 
obligation to search for alternative medical records when 
service medical records are presumed destroyed); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990) (The VA has a 
statutory duty to assist the appellant in obtaining military 
records).  

The RO originally denied the veteran's claim seeking 
entitlement to service connection for a left leg injury in a 
March 1983 rating decision.  That decision was based on a 
finding that the evidence of record did not establish that 
the veteran incurred a severe injury to his left leg, which 
was more than acute and transitory in nature.  The veteran 
was provided notice of this adverse decision and perfected a 
timely appeal.  By an August 1985 Board decision, service 
connection was denied for a left leg disability based on a 
finding that the left leg disability was not reasonable 
associated with any in-service left leg injury, which he may 
have experienced.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the March 1984 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108.  Except as provided by 38 
U.S.C.A. § 5108, when the Board disallows a claim, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. § 
7104(b).  When a claimant seeks to reopen a claim after an 
appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105(1998); see also 38 U.S.C.A. § 5108, 7104.  
Therefore, once a Board decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the presumption of credibility doctrine 
articulated in Evans v. Brown, 9 Vet. App. 273 (1996) 
continues to be binding precedent).  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Winters and Elkins, both supra; 
see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 (1991).

In relevant part, the evidence of record at the time of the 
August 1985 Board decision is summarized as follows: 

A service department record, entitled Station and Record of 
Events, contains a notation of March 1943-Corps. Brabson-
Hospital-line of duty-to duty at 0830.  The one clinical 
record in evidence, dated in March 1946, does not refer to a 
left leg injury.  There are no other service medical records 
to consider.  

Private medical records and employment records dated in 1953, 
1979, 1980, and 1983 reflect that the veteran was seen for 
lower left leg pain and that he related the complaints to an 
injury in-service.  X-rays of the left leg were interpreted 
as showing apparent osteomyelitis of the left tibia; and that 
the fibula manifested periosteal bone thickening, which may 
have been old.  However, according to the examiner's comments 
based on the view of the bone fragment and defect, this 
finding may have been of recent origin.  These medical 
records did not indicate a medical nexus to an in-service 
incident.

Lay statements received from the veteran's ex-wife and his 
cousin in January 1983 reflect that the veteran sustained a 
leg injury in-service from a jeep accident while stationed at 
Fort Bragg, North Carolina.  The lay witnesses also reported 
that the left leg was painful and did swell.

A VA medical examination performed in October 1983 reflects 
complaints of lower left leg pain after working 8 hours.  The 
veteran reported sustaining a left leg injury in a jeep 
accident in February 1943.  He denied a history of drainage 
from the left leg.  He claimed a fracture of the fibula.  The 
record reflects an osteoid osteoma of the left fibula as 
shown on x-ray and varicosities of the left leg.  A tomogram 
of the left leg reflects that there was no trace of a 
previous fracture.  The examiner did not indicate a nexus 
between the current findings and the veteran's military 
service.  

During a June 1984 personal hearing, the veteran testified to 
the effect that he injured his left leg in a jeep accident 
while stationed at Fort Bragg, North Carolina.  He related 
that following this accident, he was hospitalized and placed 
on bed rest for approximately 20 days.  He testified that his 
left leg was not casted, but that he was sent home on a 30 
day medical leave with crutches and a cane.  The veteran 
asserted that he has attempted to contact the driver of the 
jeep without success.  

Additional evidence associated with the claims file 
subsequent to the August 1985 Board decision includes the 
following:

A statement from the veteran's brother dated in January 1995 
reflects the he is aware of the injuries that the veteran 
sustained while stationed at Fort Bragg in the 999 Field 
Artillery.  The injuries were the result of an accident while 
being transported in an army vehicle (jeep) driven by private 
Snipes.  The veteran was thrown from the vehicle and pinned 
under the vehicle.  After 30 days of hospitalization, he was 
given 30 days of medical leave.  

The veteran reported in a February 1995 statement the details 
of how the jeep accident occurred and his resulting injuries.  
He reported that he was hospitalized for a period of 30 to 60 
days.  

A statement submitted by the veteran's ex-wife dated in July 
1995 reflects that the veteran hurt his leg in an accident in 
Fort Bragg, North Carolina in March 1943.  The jeep rolled 
over and crushed his lower left leg.  They were married after 
that incident.  

The veteran asserted in his VA Form 9 dated in July 1997 the 
same facts discussed at his 1984 personal hearing.  He 
reported that he has produced the only type of evidence that 
he could reasonably be expected to produce given the great 
deal of time that had passed.  He remarked that it was 
impossible to give new evidence of a medical nature because 
he was unable to obtain his military records. 

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  Elkins, at 209.

With respect to the evidence added to the record since the 
August 1985 Board decision that denied service connection for 
a left leg disability, the Board observes that the veteran 
has submitted no medical evidence and the veteran's 
statements combined with those of his ex-wife and brother are 
not new, in that this evidence is redundant and cumulative of 
evidence previously considered by the Board in August 1985.  
Further, the veteran's belief that his military service 
caused the left leg disability is not competent evidence on 
the question of medical causation.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The matter under consideration is whether the 
current left leg disability is related to an in-service 
incident, and requires competent medical evidence of a nexus 
to service.  Therefore, without evidence that bears directly 
and substantially on the matter under consideration, the 
claim of entitlement to service connection for a left leg 
disability is not reopened.  

In summary, the claim is devoid of any competent medical 
evidence indicating a causal correlation between the current 
symptomatology and an incident in military service.  Based on 
the foregoing, the Board observes that the evidence submitted 
since the August 1985 Board decision is neither "new" nor 
"material" because it is cumulative and redundant and it 
does not bear directly and substantially on the issue of 
whether the veteran's current left leg disability was 
incurred in or aggravated by military service.  38 C.F.R. § 
3.303.  Therefore, the Board determines that the veteran's 
attempt to reopen his claim of entitlement to service 
connection for a left leg disability is unsuccessful because 
the evidence he has submitted does not meet the regulatory 
requirements found in 38 C.F.R. § 3.156(a).  See Smith v. 
West, 12 Vet. App. 312, 315 (1999) (holding that if new 
evidence had not been submitted, the veteran had not 
fulfilled the requirement for new and material evidence to 
reopen his claim for service connection).  Accordingly, the 
claim is not reopened.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen his claim for service connection of a left leg 
disability.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

New and material evidence having not been submitted to reopen 
a claim for service connection for a left leg disability, the 
appeal is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

